                                             Case 3:19-cv-00817-EMC Document 70 Filed 08/21/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       OMAR HERNANDEZ, et al.,                          Case No. 19-cv-00817-EMC (LB)
                                  12                      Plaintiffs,
Northern District of California
 United States District Court




                                                                                            DISCOVERY ORDER
                                  13                v.
                                                                                            Re: ECF No. 66
                                  14       DUTTON RANCH CORPORATION, et al.,
                                  15                      Defendants.

                                  16

                                  17         The two named plaintiffs, who are migrant farmworkers who harvested grapes and apples for

                                  18   Dutton Ranch, sued Dutton individually and in a representative capacity for, among other claims,

                                  19   wage-and-hour violations, including a claim under California’s Private Attorneys General Act

                                  20   (“PAGA”).1 They dispute Dutton’s refusal to produce the PAGA group’s contact information and

                                  21   pay records: (1) the plaintiffs ask for production pursuant to a protective order, and (2) Dutton

                                  22   wants the court to send a Belaire notice (informing them of the lawsuit and providing an

                                  23   opportunity to opt out of having the plaintiffs’ counsel contact them).2 See Austin v. Foodliner,

                                  24   Inc., No. 16-cv-07185-HSG (DMR), 2018 WL 1168694, at *1 (N.D. Cal. Mar. 6, 2018) (citing

                                  25

                                  26   1
                                        Third Am. Compl. (“TAC”) – ECF No. 51 at 15–41 (¶¶ 74–245). Citations refer to material in the
                                  27   Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of
                                       documents.
                                  28   2
                                           Discovery Letter – ECF No. 66 at 1–5.

                                       ORDER – No. 19-cv-00817-EMC (LB)
                                             Case 3:19-cv-00817-EMC Document 70 Filed 08/21/20 Page 2 of 2




                                   1   Belaire-W. Landscape, Inc. v. Superior Court, 149 Cal. App. 4th 554, 557–58 (2007)). The court

                                   2   can decide the issue without oral argument, Civ. L. R. 7-1(b), and orders production under a

                                   3   protective order.

                                   4         Courts in this district routinely allow discovery of the contact information sought by the

                                   5   plaintiffs without requiring a Belaire notice. See, e.g., id. at *2 (in a wage-and-hour and PAGA

                                   6   claim, “[t]he predominant practice among courts in the Northern District of California is to allow

                                   7   pre-certification discovery of putative members’ confidential contact information subject to a

                                   8   protective order, without requiring a Belaire-West notice”) (collecting cases) (cleaned up); Bell v.

                                   9   Delta Air Lines, Inc., No. C 13-01199 YGR (LB), 2014 WL 985829, at *3–4 (N.D. Cal. Mar. 7,

                                  10   2014) (collecting cases). The court orders production of the contact information by Dutton Ranch

                                  11   pursuant to the parties’ protective order.

                                  12         The next issue is whether Dutton Ranch must produce employee pay records and information
Northern District of California
 United States District Court




                                  13   about management staff. It must do so. The plaintiffs’ requests are relevant to their wage-and-hour

                                  14   claims.3 Cf. Bell, 2014 WL 985829 at *2, 4 (ordering production of information relating to the

                                  15   following: (1) “payroll, shift assignment, work hour, clock-in/-out records, and wage statements

                                  16   for class members’” and (2) “[a]ll policies, procedures, and guidelines applicable to putative class

                                  17   members”).

                                  18         That said, the plaintiffs’ counsel must inform the employees that they need not talk to counsel

                                  19   and, if they elect not to talk to counsel, the plaintiffs’ counsel will terminate the contact and not

                                  20   contact them again. Austin, 2018 WL 1168694 at *3 (ordering the same).

                                  21         The plaintiffs ask for production in seven days. If that is not a reasonable time period for

                                  22   Dutton, then within seven days, the parties must confer and propose a schedule to the court.

                                  23

                                  24         IT IS SO ORDERED.

                                  25         Dated: August 21, 2020                       ______________________________________
                                                                                          LAUREL BEELER
                                  26                                                      United States Magistrate Judge
                                  27

                                  28   3
                                           Plaintiffs’ Discovery Requests, Ex. A to Discovery Letter – ECF No. 66-1 at 2–15.

                                       ORDER – No. 19-cv-00817-EMC                         2
